Exhibit C
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket

                               Current on Bloomberg Law as of 2021-04-02 20:01:29

                                                  U.S. District Court
                                       District of Columbia (Washington, DC)
                                  CIVIL DOCKET FOR CASE #: 1:21-cv-00445-CJN




US DOMINION, INC. et al v. MY PILLOW, INC. et al

 Date Filed:                        Feb 22, 2021

 Nature of suit:                    320 Assault Libel & Slander

 Demand:                            $1,303,470,000

 Assigned to:                       Judge Carl J. Nichols

 Cause:                             28:1332 Diversity-Libel,Assault,
                                    Slander

 Jurisdiction:                      Diversity

 Jury demand:                       Plaintiff

   Cases: 1:21-cv-00213-CJN
   1:21-cv-00040-CJN


Parties and Attorneys

Plaintiff                          US DOMINION, INC.

  Representation                   Dustin Andrew Pusch                            Elisha Barron
                                   CLARE LOCKE LLP                                SUSMAN GODFREY LLP
                                   10 Prince Street                               1301 Avenue of the Americas
                                   Alexandria, VA 22314                           32nd Floor
                                   (202) 628-7406                                 New York City, NY 10019
                                   dustin@clarelocke.com                          (212) 729-2013
                                   LEAD ATTORNEY                                  ebarron@susmangodfrey.com
                                   ATTORNEY TO BE NOTICED                         LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                   Megan Lambart Meier                            Stephen Shackelford , Jr.


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket


                                   CLARE LOCKE LLP                                SUSMAN GODFREY L.L.P.
                                   10 Prince Street                               1301 Avenue of the Americas,
                                   Alexandria, VA 22314                           32nd Floor
                                   (202) 628-7403                                 New York, NY 10019
                                   megan@clarelocke.com                           (212) 729-2012
                                   LEAD ATTORNEY                                  sshackelford@susmangodfrey.com
                                   ATTORNEY TO BE NOTICED                         LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                   Brittany Fowler                                Davida Brook
                                   SUSMAN GODFREY LLP                             SUSMAN GODFREY LLP
                                   1900 Avenue of the Stars                       1900 Avenue of the Stars
                                   Suite 1400                                     Suite 1400
                                   Los Angeles, CA 90067-6029                     Los Angeles, CA 90067-6029
                                   (310) 789-3100                                 (310) 789-3100
                                   bfowler@susmangodfrey.com                      Fax: (310) 789-3150
                                   ATTORNEY TO BE NOTICED                         dbrook@susmangodfrey.com
                                                                                  ATTORNEY TO BE NOTICED

                                   Justin A. Nelson                               Thomas A. Clare
                                   SUSMAN GODFREY LLP                             CLARE LOCKE LLP
                                   1000 Louisiana Street                          10 Prince Street
                                   Suite 5100                                     Alexandria, VA 22314
                                   Houston, TX 77002                              (202) 628-7401
                                   (713) 653-7895                                 tom@clarelocke.com
                                   Fax: (713) 654-6666                            ATTORNEY TO BE NOTICED
                                   jnelson@susmangodfrey.com
                                   ATTORNEY TO BE NOTICED


Plaintiff                          DOMINION VOTING SYSTEMS, INC.

  Representation                   Dustin Andrew Pusch                            Elisha Barron
                                   (See above for address)                        (See above for address)
                                   LEAD ATTORNEY                                  LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED                         ATTORNEY TO BE NOTICED

                                   Megan Lambart Meier                            Stephen Shackelford , Jr.
                                   (See above for address)                        (See above for address)
                                   LEAD ATTORNEY                                  LEAD ATTORNEY

                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 2
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket


                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

                                     Brittany Fowler                              Davida Brook
                                     (See above for address)                      (See above for address)
                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

                                     Justin A. Nelson                             Thomas A. Clare
                                     (See above for address)                      (See above for address)
                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED


Plaintiff                            DOMINION VOTING SYSTEMS CORPORATION

   Representation                    Dustin Andrew Pusch                          Elisha Barron
                                     (See above for address)                      (See above for address)
                                     LEAD ATTORNEY                                LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

                                     Megan Lambart Meier                          Stephen Shackelford , Jr.
                                     (See above for address)                      (See above for address)
                                     LEAD ATTORNEY                                LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

                                     Brittany Fowler                              Davida Brook
                                     (See above for address)                      (See above for address)
                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED

                                     Justin A. Nelson                             Thomas A. Clare
                                     (See above for address)                      (See above for address)
                                     ATTORNEY TO BE NOTICED                       ATTORNEY TO BE NOTICED


   Defendant                         MY PILLOW, INC.


   Defendant                         MICHAEL J. LINDELL


Docket Entries
Numbers shown are court assigned numbers.


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 3
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket



 Entry #           Filing Date         Description
 1                 Feb 22, 2021        COMPLAINT against All Defendants with Jury Demand ( Filing fee $ 402 receipt
                                       number ADCDC-8223832) filed by US DOMINION, INC., DOMINION VOTING
                                       SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS, INC.. (Attachments: # 1
                                       Summons to My Pillow, Inc., # 2 Summons to Michael Lindell, # 3 Civil Cover
                                       Sheet)(Clare, Thomas) (Entered: 02/22/2021)

 2                 Feb 22, 2021        NOTICE of Filing Exhibits by DOMINION VOTING SYSTEMS CORPORATION,
                                       DOMINION VOTING SYSTEMS, INC., US DOMINION, INC. re 1 Complaint,
                                       (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 9, # 5 Exhibit 10, #
                                       6 Exhibit 11, # 7 Exhibit 12, # 8 Exhibit 13, # 9 Exhibit 14, # 10 Exhibit 15, # 11 Exhibit
                                       16, # 12 Exhibit 17, # 13 Exhibit 18, # 14 Exhibit 19, # 15 Exhibit 42, # 16 Exhibit 43, #
                                       17 Exhibit 44, # 18 Exhibit 47, # 19 Exhibit 56, # 20 Exhibit 57, # 21 Exhibit 58, # 22
                                       Exhibit 59, # 23 Exhibit 129, # 24 Exhibit 141, # 25 Exhibit 154, # 26 Exhibit 167, # 27
                                       Exhibit 168, # 28 Exhibit 169, # 29 Exhibit 219, # 30 Exhibit 228, # 31 Exhibit 230, # 32
                                       Exhibit 231, # 33 Exhibit 232, # 34 Exhibit 233, # 35 Exhibit 234, # 36 Exhibit 235, # 37
                                       Exhibit 236, # 38 Exhibit 237, # 39 Exhibit 238, # 40 Exhibit 239, # 41 Exhibit 240, # 42
                                       Exhibit 241, # 43 Exhibit 242, # 44 Exhibit 243, # 45 Exhibit 244, # 46 Exhibit 245, # 47
                                       Exhibit 246, # 48 Exhibit 247, # 49 Exhibit 248, # 50 Exhibit 249, # 51 Exhibit 252, # 52
                                       Exhibit 253, # 53 Exhibit 254, # 54 Exhibit 255, # 55 Exhibit 256, # 56 Exhibit 257, # 57
                                       Exhibit 258, # 58 Exhibit 259, # 59 Exhibit 260, # 60 Exhibit 261, # 61 Exhibit 262, # 62
                                       Exhibit 263, # 63 Exhibit 264, # 64 Exhibit 265, # 65 Exhibit 266, # 66 Exhibit 267, # 67
                                       Exhibit 268, # 68 Exhibit 269, # 69 Exhibit 270, # 70 Exhibit 271, # 71 Exhibit 272, # 72
                                       Exhibit 273, # 73 Exhibit 274, # 74 Exhibit 275, # 75 Exhibit 276, # 76 Exhibit 277, # 77
                                       Exhibit 278, # 78 Exhibit 279, # 79 Exhibit 280, # 80 Exhibit 281, # 81 Exhibit 282, # 82
                                       Exhibit 283, # 83 Exhibit 284, # 84 Exhibit 285, # 85 Exhibit 286, # 86 Exhibit 287, # 87
                                       Exhibit 288, # 88 Exhibit 289, # 89 Exhibit 290, # 90 Exhibit 291, # 91 Exhibit 292, # 92
                                       Exhibit 293, # 93 Exhibit 294, # 94 Exhibit 295, # 95 Exhibit 296, # 96 Exhibit 297, # 97
                                       Exhibit 298, # 98 Exhibit 299, # 99 Exhibit 300, # 100 Exhibit 301, # 101 Exhibit 302, #
                                       102 Exhibit 303, # 103 Exhibit 304, # 104 Exhibit 305, # 105 Exhibit 306, # 106 Exhibit
                                       307, # 107 Exhibit 308, # 108 Exhibit 309, # 109 Exhibit 310, # 110 Exhibit 311, # 111
                                       Exhibit 312, # 112 Exhibit 313, # 113 Exhibit 314, # 114 Exhibit 315, # 115 Exhibit 316,
                                       # 116 Exhibit 317, # 117 Exhibit 318, # 118 Exhibit 319, # 119 Exhibit 320, # 120
                                       Exhibit 321, # 121 Exhibit 322, # 122 Exhibit 323, # 123 Exhibit 324, # 124 Exhibit 325,
                                       # 125 Exhibit 326, # 126 Exhibit 327, # 127 Exhibit 328, # 128 Exhibit 329, # 129
                                       Exhibit 330, # 130 Exhibit 331, # 131 Exhibit 332, # 132 Exhibit 333, # 133 Exhibit 334,
                                       # 134 Exhibit 335, # 135 Exhibit 336, # 136 Exhibit 337, # 137 Exhibit 338, # 138
                                       Exhibit 339, # 139 Exhibit 340, # 140 Exhibit 341, # 141 Exhibit 342, # 142 Exhibit 343,
                                       # 143 Exhibit 344, # 144 Exhibit 345, # 145 Exhibit 346, # 146 Exhibit 347, # 147
                                       Exhibit 348)(Clare, Thomas) (Entered: 02/22/2021)

 3                 Feb 22, 2021        NOTICE of Appearance by Megan Lambart Meier on behalf of All Plaintiffs (Meier,
                                       Megan) (Entered: 02/22/2021)

 4                 Feb 22, 2021        NOTICE of Appearance by Dustin Andrew Pusch on behalf of All Plaintiffs (Pusch,
                                       Dustin) (Entered: 02/22/2021)

 5                 Feb 22, 2021        NOTICE OF RELATED CASE by All Plaintiffs. Case related to Case No. 1:21-cv-
                                       00040. (Clare, Thomas) (Entered: 02/22/2021)

 6                 Feb 22, 2021        NOTICE OF RELATED CASE by All Plaintiffs. Case related to Case No. 1:21-cv-
                                       00213. (Clare, Thomas) (Entered: 02/22/2021)


                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 4
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket


 Entry #           Filing Date         Description
 7                 Feb 22, 2021        LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and Financial
                                       Interests by DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING
                                       SYSTEMS, INC., US DOMINION, INC. (Clare, Thomas) (Entered: 02/22/2021)

                   Feb 22, 2021        NOTICE OF ERROR re 1 Complaint; emailed to tom@clarelocke.com, cc'd -1
                                       associated attorneys -- The PDF file you docketed contained errors: 1. Missing/
                                       incorrect summonses. Please submit using the event Request for Summons to issue.
                                       (adh, ) (Entered: 02/22/2021)

                   Feb 22, 2021        Case Assigned to Judge Carl J. Nichols. (adh, ) (Entered: 02/22/2021)

                   Feb 22, 2021        SUMMONS Not Issued as to MICHAEL J. LINDELL, MY PILLOW, INC. (adh, )
                                       (Entered: 02/22/2021)

 8                 Feb 22, 2021        REQUEST FOR SUMMONS TO ISSUE re 1 Complaint, filed by US DOMINION, INC.,
                                       DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC.. Related document: 1 Complaint, filed by DOMINION VOTING SYSTEMS
                                       CORPORATION, US DOMINION, INC., DOMINION VOTING SYSTEMS, INC..(Clare,
                                       Thomas) (Entered: 02/22/2021)

 9                 Feb 22, 2021        SUMMONS (2) Issued Electronically as to MICHAEL J. LINDELL, MY PILLOW, INC..
                                       (Attachments: # 1 Notice and Consent)(eg) (Entered: 02/22/2021)

 10                Mar 4, 2021         WAIVER OF SERVICE. MICHAEL J. LINDELL waiver sent on 2/22/2021, answer due
                                       4/23/2021. (Meier, Megan) (Entered: 03/04/2021)

 11                Mar 8, 2021         STANDING ORDER. Signed by Judge Carl J. Nichols on March 8, 2021. (lccjn2)
                                       (Entered: 03/08/2021)

 12                Mar 8, 2021         LEAVE TO FILE DENIED- Motion; Jeffrey Cutler This document is unavailable as the
                                       Court denied its filing. "Leave to file DENIED for failure to comply with Local Civil Rule
                                       7(o)(2)." Signed by Judge Carl J. Nichols. (eg) (Entered: 03/09/2021)

 13                Mar 9, 2021         LEAVE TO FILE DENIED- Jeffrey Cutler; Motion This document is unavailable as the
                                       Court denied its filing. "The Court construes this document as a Motion for Leave to
                                       File and Amicus Brief. Leave to file DENIED for failure to comply with Local Civil Rule
                                       7(o)(2)." Signed by Judge Carl J. Nichols. (zeg) (Entered: 03/10/2021)

 14                Mar 26, 2021        NOTICE of Appearance by Justin A. Nelson on behalf of All Plaintiffs (Nelson, Justin)
                                       (Entered: 03/26/2021)

 15                Mar 26, 2021        Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Stephen
                                       Shackelford, Filing fee $ 100, receipt number ADCDC-8333025. Fee Status: Fee Paid.
                                       by DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Stephen Shackelford, # 2
                                       Text of Proposed Order)(Clare, Thomas) (Entered: 03/26/2021)

 16                Mar 26, 2021        Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Davida
                                       Brook, Filing fee $ 100, receipt number ADCDC-8333034. Fee Status: Fee Paid. by
                                       DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Davida Brook, # 2 Text of
                                       Proposed Order)(Clare, Thomas) (Entered: 03/26/2021)

 17                Mar 26, 2021        Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Stephen E.
                                       Morrissey, Filing fee $ 100, receipt number ADCDC-8333044. Fee Status: Fee Paid.
                                       by DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,

                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 5
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket


 Entry #           Filing Date         Description
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Stephen E. Morrissey, # 2
                                       Text of Proposed Order)(Clare, Thomas) (Entered: 03/26/2021)

 18                Mar 26, 2021        Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Elisha
                                       Barron, Filing fee $ 100, receipt number ADCDC-8333054. Fee Status: Fee Paid. by
                                       DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Elisha Barron, # 2 Text of
                                       Proposed Order)(Clare, Thomas) (Entered: 03/26/2021)

 19                Mar 26, 2021        Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Emily Cronin,
                                       Filing fee $ 100, receipt number ADCDC-8333070. Fee Status: Fee Paid. by
                                       DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Emily Cronin, # 2 Text of
                                       Proposed Order)(Clare, Thomas) (Entered: 03/26/2021)

 20                Mar 26, 2021        Unopposed MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Brittany
                                       Fowler, Filing fee $ 100, receipt number ADCDC-8333094. Fee Status: Fee Paid. by
                                       DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Brittany Fowler, # 2 Text
                                       of Proposed Order)(Clare, Thomas) (Entered: 03/26/2021)

                   Mar 30, 2021        MINUTE ORDER. The Court having considered Plaintiffs' 15 Motion for Leave to
                                       Appear Pro Hac Vice of Stephen Shackelford, Jr., and it appearing to the Court that the
                                       attorney referenced therein meets the requirements for pro hac vice admission under
                                       Local Civil Rule 83.2(d), it is hereby ORDERED that the Motion is GRANTED. It is
                                       further ORDERED that Stephen Shackelford, Jr., is ADMITTED to practice before the
                                       Court pro hac vice. Counsel should register for e-filing via PACER and file a notice of
                                       appearance pursuant to LCvR 83.6(a). Click for instructions. Signed by Judge Carl J.
                                       Nichols on March 30, 2021. (lccjn2) (Entered: 03/30/2021)

                   Mar 30, 2021        MINUTE ORDER. The Court having considered Plaintiffs' 16 Motion for Leave to
                                       Appear Pro Hac Vice of Davida Brook, and it appearing to the Court that the attorney
                                       referenced therein meets the requirements for pro hac vice admission under Local Civil
                                       Rule 83.2(d), it is hereby ORDERED that the Motion is GRANTED. It is further
                                       ORDERED that Davida Brook is ADMITTED to practice before the Court pro hac vice.
                                       Counsel should register for e-filing via PACER and file a notice of appearance
                                       pursuant to LCvR 83.6(a). Click for instructions. Signed by Judge Carl J. Nichols on
                                       March 30, 2021. (lccjn2) (Entered: 03/30/2021)

                   Mar 30, 2021        MINUTE ORDER. The Court having considered Plaintiffs' 17 Motion for Leave to
                                       Appear Pro Hac Vice of Stephen E. Morrissey, and it appearing to the Court that the
                                       attorney referenced therein meets the requirements for pro hac vice admission under
                                       Local Civil Rule 83.2(d), it is hereby ORDERED that the Motion is GRANTED. It is
                                       further ORDERED that Stephen E. Morrissey is ADMITTED to practice before the
                                       Court pro hac vice. Counsel should register for e-filing via PACER and file a notice of
                                       appearance pursuant to LCvR 83.6(a). Click for instructions. Signed by Judge Carl J.
                                       Nichols on March 30, 2021. (lccjn2) (Entered: 03/30/2021)

                   Mar 30, 2021        MINUTE ORDER. The Court having considered Plaintiffs' 18 Motion for Leave to
                                       Appear Pro Hac Vice of Elisha Barron, and it appearing to the Court that the attorney
                                       referenced therein meets the requirements for pro hac vice admission under Local Civil
                                       Rule 83.2(d), it is hereby ORDERED that the Motion is GRANTED. It is further
                                       ORDERED that Elisha Barron is ADMITTED to practice before the Court pro hac vice.


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                           // PAGE 6
US DOMINION, INC. et al v. MY PILLOW, INC. et al, Docket No. 1:21-cv-00445 (D.D.C. Feb 22, 2021), Court Docket


 Entry #           Filing Date         Description
                                       Counsel should register for e-filing via PACER and file a notice of appearance
                                       pursuant to LCvR 83.6(a). Click for instructions. Signed by Judge Carl J. Nichols on
                                       March 30, 2021. (lccjn2) (Entered: 03/30/2021)

                   Mar 30, 2021        MINUTE ORDER. The Court having considered Plaintiffs' 20 Motion for Leave to
                                       Appear Pro Hac Vice of Brittany Fowler, and it appearing to the Court that the attorney
                                       referenced therein meets the requirements for pro hac vice admission under Local Civil
                                       Rule 83.2(d), it is hereby ORDERED that the Motion is GRANTED. It is further
                                       ORDERED that Brittany Fowler is ADMITTED to practice before the Court pro hac
                                       vice. Counsel should register for e-filing via PACER and file a notice of appearance
                                       pursuant to LCvR 83.6(a). Click for instructions. Signed by Judge Carl J. Nichols on
                                       March 30, 2021. (lccjn2) (Entered: 03/30/2021)

 21                Mar 30, 2021        Amended MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Emily Cronin,
                                       Filing fee $ 100, receipt number ADCDC-8339985. Fee Status: Fee Paid. by
                                       DOMINION VOTING SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS,
                                       INC., US DOMINION, INC.. (Attachments: # 1 Declaration of Emily Cronin, # 2 Text of
                                       Proposed Order)(Clare, Thomas) (Entered: 03/30/2021)

                   Apr 1, 2021         MINUTE ORDER. The Court having considered Plaintiffs' 21 Motion for Leave to
                                       Appear Pro Hac Vice of Emily Cronin, and it appearing to the Court that the attorney
                                       referenced therein meets the requirements for pro hac vice admission under Local Civil
                                       Rule 83.2(d), it is hereby ORDERED that the Motion is GRANTED. It is further
                                       ORDERED that Emily Cronin is ADMITTED to practice before the Court pro hac vice.
                                       Counsel should register for e-filing via PACER and file a notice of appearance
                                       pursuant to LCvR 83.6(a). Click for instructions. Signed by Judge Carl J. Nichols on
                                       April 1, 2021. (lccjn2) (Entered: 04/01/2021)

 22                Apr 2, 2021         NOTICE of Appearance by Stephen Shackelford, Jr on behalf of All Plaintiffs
                                       (Shackelford, Stephen) (Entered: 04/02/2021)

 23                Apr 2, 2021         NOTICE of Appearance by Davida Brook on behalf of DOMINION VOTING SYSTEMS
                                       CORPORATION, DOMINION VOTING SYSTEMS, INC., US DOMINION, INC. (Brook,
                                       Davida) (Entered: 04/02/2021)

 24                Apr 2, 2021         NOTICE of Appearance by Brittany Fowler on behalf of DOMINION VOTING
                                       SYSTEMS CORPORATION, DOMINION VOTING SYSTEMS, INC., US DOMINION,
                                       INC. (Fowler, Brittany) (Entered: 04/02/2021)

 25                Apr 2, 2021         NOTICE of Appearance by Elisha Barron on behalf of DOMINION VOTING SYSTEMS
                                       CORPORATION, DOMINION VOTING SYSTEMS, INC., US DOMINION, INC.
                                       (Barron, Elisha) (Entered: 04/02/2021)




                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                           // PAGE 7
